DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitation “determining whether the fan's rotation speed is less than or equal to the first restored rotation speed, upon determination that not only is the fan's rotation speed greater than or equal to the predetermined upper rotation speed limit”.  It is not clear from the claim or specification how the fan’s rotation speed can be less than or equal to the first restored rotation speed, and the fan's rotation speed greater than or equal to the predetermined upper rotation speed limit, while the predetermined upper rotation speed limit is greater than the first restored rotation speed (see paragraph [0025] of the original specification). Therefore, claim 4 is considered indefinite. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites the limitation “determining whether the fan's rotation speed is greater than or equal to the restored rotation speed, upon determination that not only is the fan's rotation speed less than or equal to the predetermined lower rotation speed limit”.  It is not clear from the claim or specification how the fan’s rotation speed can be greater than or equal to the restored rotation speed, and the fan's rotation speed less than or equal to the predetermined upper rotation speed limit, while the restored rotation speed is greater than the predetermined lower rotation speed limit (see paragraph [0033] of the original specification). Therefore, claim 4 is considered indefinite. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai (Pub. No. US 2009/0009729).
	As per claims 1, 4, 6, 9, 12 and 14-15, Sakai teaches an electronic device, the electronic device comprising a fan, a temperature sensor, and a processor (see paragraph [0005] and Fig. 1), limiting the processor's performance (i.e. turning off power source), upon determination that not only is the fan's rotation speed greater than or equal to a predetermined upper rotation speed limit (i.e. fan reached upper limit Vmax), but the electronic device's temperature sensed by the temperature sensor is also greater than or equal to a predetermined upper temperature limit (see paragraphs [0050]-[0055] and [0081]); determining whether the fan's rotation speed is less than or equal to a first restored rotation speed (i.e. initial voltage applied to the fan) when the fan's rotation speed is determined to be less than the predetermined upper rotation speed limit (see paragraphs [0057] and [0083]-[0086]); stopping the limiting of the processor's performance when the fan's rotation speed is determined to be less than or equal to the first restored rotation speed (paragraphs [0083]-[0086], the examiner notes that Sakai teaches continuing the calculation of the object temperature Tdevice and the feedback control if the cooling fan has not reached the upper limit Vmax, (i.e. not implement any limitations on the device performance)). 
As per claims 3 and 11, Sakai further teaches displaying a warning message on a display unit, upon determination that not only is the fan's rotation speed greater than or equal to the predetermined upper rotation speed limit, but the electronic device's temperature sensed by the temperature sensor is also greater than or equal to the predetermined upper temperature limit, and stopping the displaying of the warning message, upon determination that the fan's rotation speed is less than or equal to the first restored rotation speed (see paragraphs [0052]-[0053] and [0111]-[0112], the examiner notes that not warning would be displayed if the upper limit is not reached (see also paragraphs [0083]-[0086]).
As per claims 5 and 13, Sakai further teaches determining whether the electronic device's temperature is less than or equal to a restored temperature (i.e. desired temperature) (see paragraph [0057]), upon determination that the fan's rotation speed is greater than the first restored rotation speed (i.e. fan reached upper limit Vmax) (see paragraphs [0050]-[0055] and [0081]); and stopping the limiting of the processor's performance, upon determination that the electronic device's temperature is less than or equal to the restored temperature, wherein the restored temperature is less than or equal to the predetermined upper temperature limit (paragraphs [0082]-[0086], the examiner notes that Sakai teaches continuing the calculation of the object temperature Tdevice and the feedback control if the cooling fan has not reached the upper limit Vmax, (i.e. not implement any limitations on the device performance)).
As per claims 7 and 8, Sakai further teaches limiting the processor's performance, upon determination that not only is the fan's rotation speed less than or equal to a predetermined lower rotation speed limit (see paragraph [0050], examiner notes that “the applied voltage has reached the upper limit Vmax” to increase the rotation speed , this application of voltage start at a lower voltage, Vs, and kept increasing to reach the Vmax), but the electronic device's temperature sensed by the temperature sensor is also greater than or equal to the predetermined upper temperature limit (see paragraphs [0050]-[0055] and [0081]); determining whether the fan's rotation speed is greater than or equal to a second restored rotation speed, upon determination that the fan's rotation speed is greater than the predetermined lower rotation speed limit (see paragraphs [0083]-[0084]); and stopping the limiting of the processor's performance, upon determination that the fan's rotation speed is greater than or equal to the second restored rotation speed (paragraphs [0082]-[0086], the examiner notes that Sakai teaches continuing the calculation of the object temperature Tdevice and the feedback control if the cooling fan has not reached the upper limit Vmax, (i.e. not implement any limitations on the device performance)).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Sonobe (Pub. No. US 2007/0219644).
Sakai teaches the system as stated above. Sakai fails to explicitly teach that the electronic device's entering a hibernate mode, upon determination that not only is the fan's rotation speed greater than or equal to the predetermined upper rotation speed limit, but the electronic device's temperature is also greater than or equal to the predetermined upper temperature limit (emphasis underlined.
Sonobe teaches that “if the system temperature exceeds a third threshold value, which is higher than the first threshold value, a process is executed to transition the system state from the second standby state S3 to the third standby state S4 in which supply of power to the CPU 111, system memory 115 and GPU 116 is stopped” (see paragraphs [0067] and [0078]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Sonobe’s teaching into Sakai’s invention because the electronic device would enter a state of hibernation if the temperature of the electronic device and the fan’s rotation speed exceed their predetermined upper limits.  Therefore, damage of the electronic device would be prevented.  

Prior art
5.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Chen et al. [‘403] disclose controlling the rotation speed according to a time-variable rate of current consumed by the target device. Particularly, when the time-variable rate of current exceeds a threshold, the controller controls the fan to operate at a maximum rotation speed.
Yato [‘017] discloses a controller is configured to keep the rotational speed of the fan constant when the value is within a first temperature zone or to change the rotational speed of the fan when the values is within a second temperature zone.
Shimotono et al. [‘395] disclose a heat dissipation system includes a heat dissipating fan, a temperature sensor, a rotation speed setting portion, and a performance control portion. The rotation speed setting portion is configured to change a rotation speed of the heat dissipating fan in a stepwise manner based on a threshold temperature and a measurement temperature measured by the temperature sensor. The performance control portion is configured to temporarily reduce the processing capability of a processor within the computer in response to a determination that the measurement temperature has exceeded the threshold temperature during a predetermined period of time.

Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857